Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Non-Final office is a response to the papers filed on 09/25/2019.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (Pub. No. 2011/0239178 A1).

Regarding claims 1, 8, and 15, Yamashita discloses:

method, comprising: 
extracting a design data using a computer (see par [0006], a technique of designing the layout of an upper layer by extracting wiring information...., Net1..., Net2,.... see par [0148], unique information such as “UL” to the attribute information fields of the upper layer wiring information associated with the net names “NetB” ....), wherein the design data includes a net name and a connective layer name of each layout design in each cell (see par [0006], a technique of designing the layout of an upper layer by extracting wiring information...., Net1..., Net2,.... see par [0148], unique information such as “UL” to the attribute information fields of the upper layer wiring information associated with the net names “NetB” ...., see par [0089-0090], par [0098-0101], par [0144]); 

generating a layout pattern corresponding to the design data by assigning an ID to said each layout design, wherein the ID includes a first indicator indicative of the net name and a second indicator indicative of the connective layer name (see Figs. 3A-7, 9, 12, 15c, par [0006], a technique of designing the layout of an upper layer by extracting wiring information... see par [0148], unique information such as “UL” to the attribute information fields of the upper layer wiring information associated with the net names “NetB” ...., see par [0089-0090], par [0098-0101], par [0144]); and 
checking the layout pattern to locate an error of the layout pattern (see par [0058], layout verifications are conducted...., see par [0061-0062]).

Regarding claims 2, 9, and 16, Yamashita discloses:
wherein assigning the ID to said each layout design comprises: determining if a first net name of a first layout design and a second net name of a second layout design are directed to a same power source; and assigning a same first indicator to the first and the second net names when the first and second net names are directed to the same power source (see par [0054-0056], power wiring ..., see Fig. 6, Net1, NetD, connect from module A1-A4).


Allowable Subject Matter
Claims 3-7, 10-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims, 3, 5, 6, 10, 12, 13, 17, 19, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851